United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1374
Issued: November 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2008 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs dated February 8 and March 11, 2008 which terminated her
compensation benefits effective February 6, 2008 and denied her claim for wage-loss
compensation for the period April 20, 2007 through February 2, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she was
totally disabled for the period April 20, 2007 to February 2, 2008; and (2) whether the Office
properly terminated appellant’s medical and wage-loss compensation effective February 6, 2008.
FACTUAL HISTORY
On November 25, 2006 appellant, then a 54-year-old rural carrier associate, filed a
traumatic injury claim alleging that she twisted her back on that day. She stopped work on that

day and returned to light-duty work on December 2, 2006.1 The Office accepted the claim for a
lumbar back strain on April 9, 2007 and appellant received compensation for the period
November 25, 2006 to April 19, 2007.
In a February 22, 2007 report, Dr. Stuart W. King, an attending Board-certified
physiatrist, reported that appellant sustained an acute employment-related lumbar strain. He
opined that she was unable to perform the regular duties of a rural carrier associate as it was not
within her physical restrictions. Dr. King advised that appellant had “recovered as much as she
can from her back injury” and had returned to a preinjury baseline status.
In a letter dated April 19, 2007, the employing establishment terminated appellant’s
employment on the grounds that she was unable to meet her duties as a rural carrier associate.2
On June 11, 2007 Dr. King opined that appellant’s lumbar strain had resolved. He also
noted that she had permanent work restrictions as noted in his February 2007 report.
On September 27, 2007 Dr. Michael E. Callahan, a second opinion Board-certified
orthopedic surgeon, reviewed the medical evidence, statement of accepted facts and provided
findings on physical examination. He concluded that appellant no longer had any residuals or
disability due to her accepted November 25, 2006 employment injury. Dr. Callahan diagnosed
preexisting thoracolumbar scoliosis with chronic degenerative disc disease and degenerative joint
disease which had been temporarily aggravated by the November 25, 2006 employment injury.
He noted that appellant continued to have pain following the November 25, 2006 injury, but that
this was due to her preexisting conditions and not the employment injury. Dr. Callahan agreed
with Dr. Wood’s opinion that appellant had reached maximum medical improvement on
February 22, 2007.
By decision dated November 1, 2007, the Office accepted that appellant sustained a
temporary aggravation degenerative disc disease and degenerative joint disease which had
resolved.
On January 2, 2008 the Office issued a proposed notice of termination of compensation
and medical benefits. It proposed terminating benefits because the evidence established no
continuing residuals or disability due to her accepted employment injury.
On February 2, 20083 appellant filed a claim for compensation (Form CA-7) for the
period commencing April 20, 2007.4

1

The record indicates appellant’s last workday was March 3, 2007 for 1.75 hours.

2

Appellant was terminated during her probationary period.

3

The Office notes the author date as February 7, 2008.

4

In an attached time analysis form, the employing establishment informed the Office that appellant’s last day of
work was April 27, 2007 and she worked an average of 27.33 hours per week prior to her injury.

2

In a letter dated February 8, 2008, the Office advised appellant that her CA-7 had been
received and to submit medical evidence establishing disability for the period claimed. It also
advised appellant that on February 22, 2007 Dr. King, her treating physician, opined that she had
returned to her preinjury baseline and Dr. Callahan had concluded her condition had resolved.
The Office informed her she had 30 days to submit the requested information.
By decision dated February 8, 2008, the Office finalized the termination of appellant’s
compensation effective February 6, 2008. It found that the evidence of record was insufficient to
establish that she had any continuing residuals or total disability causally related to the
November 25, 2006 employment. The Office gave weight to Dr. Callahan’s September 27, 2007
second opinion medical report.
By decision dated March 11, 2008, the Office denied her claim for compensation for the
period commencing April 20, 2007. It noted that the record contained no medical evidence
establishing her disability for the period in question.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence.6
For each period of disability claimed, the employee has the burden of establishing that she was
disabled for work as a result of the accepted employment injury.7 Whether a particular injury
causes an employee to become disabled for work, and the duration of that disability, are medical
issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.8
Under the Act the term “disability” means incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.9 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.10 An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning

5

5 U.S.C. §§ 8101-8193.

6

See J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Amelia S. Jefferson, 57 ECAB 183
(2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968).
7

See Amelia S. Jefferson, supra note 6. See also David H. Goss, 32 ECAB 24 (1980).

8

See G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Edward H. Horton, 41 ECAB
301 (1989).
9

D.M., 59 ECAB ___ (Docket No. 07-1230, issued November 13, 2007); S.M., 58 ECAB ___ (Docket No. 06536, issued November 24, 2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
10

D.M., 59 ECAB ___ (Docket No. 07-1230, issued November 13, 2007); Roberta L. Kaaumoana, 54 ECAB
150 (2002).

3

capacity.11 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.12
To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).13 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.14
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed.15 To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.16
ANALYSIS -- ISSUE 1
Appellant filed a claim for wage-loss compensation alleging that she was disabled for
work commencing April 20, 2007 to February 2, 2008. However, she submitted no medical
evidence demonstrating total or partial disability for this period of time due to her accepted
conditions of lumbar strain and resolved temporary aggravation degenerative disc disease and
degenerative joint disease.
The evidence relevant to appellant’s claim for disability included reports from Dr. King,
an attending Board-certified physiatrist, and Dr. Callahan, a second opinion Board-certified
orthopedic surgeon. Dr. King opined that appellant had returned to her preinjury baseline in a
February 22, 2007 report. In a September 27, 2007 report, Dr. Callahan agreed with Dr. King’s
opinion. He concluded that appellant no longer had any residuals or disability due to her
accepted employment conditions. Appellant has submitted no medical evidence supporting her
claim that she was unable to work from April 20, 2007 to February 2, 2008 due to residuals of
her accepted condition. She has failed to establish that she was disabled, and thus, is not entitled
to wage-loss compensation for the period claimed. Appellant has not established her claim for
wage-loss compensation from April 20, 2007 to February 2, 2008.
11

Roberta L. Kaaumoana, supra 10; Merle J. Marceau, 53 ECAB 197 (2001).

12

D.M., supra note 10.

13

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

14

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

15

Sandra D. Pruitt, 57 ECAB 126 (2005).

16

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

4

LEGAL PRECEDENT -- ISSUE 2
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.17 The Office may not terminate compensation without
establishing that disability has ceased or that it is no longer related to the employment injury.18
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.19
ANALYSIS -- ISSUE 2
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits effective February 2, 2008. The Board finds that the weight of the
medical evidence was represented by the second opinion physician, Dr. Callahan, and appellant’s
treating physician, Dr. King.
In determining that appellant’s work-related medical condition ceased on February 2,
2008 the Office relied upon Dr. King’s reports dated February 22 and June 11, 2007 and
Dr. Callahan’s September 27, 2007 report. Dr. King opined that appellant had returned to her
preinjury baseline as of February 22, 2007 and provided permanent work restrictions. On
June 11, 2007 he opined that appellant was at maximum medical improvement and reiterated that
she had permanent work restrictions.
Dr. Callahan, in a September 22, 2007 report, agreed with Dr. King’s June 11, 2007
opinion that appellant had reached maximum medical improvement. He concluded that
appellant no longer had any residuals or disability due to her accepted employment injury.
Moreover, Dr. Callahan opined that any disability or pain was due to her preexisting
degenerative disc and joint disease. Dr. Callahan also opined that the November 26, 2006
employment injury had temporarily aggravated appellant’s preexisting degenerative disc and
joint conditions and that the condition had resolved.
The report of Dr. Callahan is based on an accurate factual background and provides
medical rationale for his conclusions which are consistent with the opinion of appellant’s treating
physician, Dr. King.20 Moreover, Dr. King also concluded that appellant’s employment-related
lumbar strain had resolved. There is no medical evidence showing any continuing residuals or
17

Elaine Sneed, 56 ECAB 373 (2005).

18

Mary A. Lowe, 52 ECAB 223 (2001).

19

James F. Weikel, 54 ECAB 690 (2003).

20

Michael S. Mina, 57 ECAB 379 (2006) (in assessing medical evidence, the weight of such evidence is
determined by its reliability, its probative value and its convincing quality; the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts and medical history, the care
of analysis manifested and the medical rationale expressed in support of the physician’s opinion are facts, which
determine the weight to be given to each individual report).

5

disability due to her accepted lumbar strain and resolved temporary aggravation degenerative
disc disease and degenerative joint disease. The Office met its burden of proof to terminate
appellant’s benefits as the weight of the medical evidence indicates that residuals of the
employment-related conditions had ceased effective February 2, 2008.
CONCLUSION
The Board finds that Office met its burden of proof in terminating appellant’s
compensation benefits effective February 6, 2008. The Board also finds that appellant failed to
establish entitlement to wage-loss benefits for the period of disability from April 20, 2007 to
February 2, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 11 and February 8, 2008 are affirmed.
Issued: November 10, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

